Citation Nr: 0019693	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder affecting both the arms and hands, to 
include as secondary to service-connected cervical herniated 
disc at C5-6.  

2.  Entitlement to an increased rating for a cervical 
herniated disc at C5-6, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1986.  

This matter arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  The veteran's complaints of symptomatology involving the 
shoulders, arms, or hands, including complaints of radiating 
pain in those areas have been shown to be a component of his 
service-connected cervical herniated disc disability.  

3.  There is no competent medical evidence that the veteran 
currently suffers from a chronic bilateral shoulder disorder 
affecting both the arms and hands either as a result of his 
service-connected cervical herniated disc at C5-6 or as a 
result of any other incident of his active service.  

4.  The veteran's cervical spine is not shown to be 
ankylosed, his cervical herniated disc at C5-6 is not shown 
to be productive of more than moderate limitation of motion 
with pain radiating into the upper back and arms, with pain 
at the extremes of range motion, degenerative joint disease 
at C5-6, and symptomatology consistent with not more than 
moderate recurrent attacks of intervertebral disc syndrome. 

CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
bilateral shoulder disorder affecting the arms and hands, to 
include as secondary to his service-connected cervical 
herniated disc at C5-6, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The criteria for assignment of an increased 20 percent 
evaluation, and no more, for cervical herniated disc at C5-6 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code  
5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In addition, service connection may be 
granted for a disorder shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310 (1999).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder that was either 
caused or aggravated by a service-connected disability.  See 
generally Allen v. Brown, 7 Vet. App. 439 (1995).  

The threshold question which must be answered is whether the 
veteran has submitted a well-grounded claim for service 
connection.  The veteran has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of [5107]."  
Murphy v. Derwinski, 1 Vet. App. 240, 243 (1990).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  In cases of secondary service 
connection, medical evidence is also required to establish a 
link between the claimed disability and the service-connected 
disability.  See Jones v. Brown, 7 Vet. App. 134 (1994) 
(claim for secondary service connection for glaucoma is not 
well grounded where the only evidence in support of the claim 
is the appellant's unsupported lay testimony).  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Competent medical evidence is also required to satisfy the 
medical etiology or medical diagnosis issues in secondary 
service-connection claims.  See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996).  Alternatively, a claim may be well 
grounded based on the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

In the present case, service connection for a herniated disc 
at C5-6 was granted by an October 1986 rating decision, and a 
10 percent evaluation was assigned, effective from July 24, 
1986.  At the time of that decision, it was noted that the 
veteran had been treated in service for a left shoulder 
muscle pull and for continuing complaints of left shoulder 
and neck pain with tingling down to the elbow.  It was also 
noted that deep tendon reflexes were diminished on the left 
biceps.  A CT scan in May 1986 revealed narrowing at C 5-6 
and slight bulging of disc material.  The veteran had 
undergone a VA rating examination in September 1986, and 
complained of experiencing parathesias in the left forearm 
and pain in the left shoulder.  Deep tendon reflexes were 
negative on the left bicep, and tenderness was noted, but the 
examination was otherwise normal.  Range of neck motion was 
reported to be full.  The diagnosis was ruptured disc at C 5-
6.  There were no findings pertaining to a disorder of the 
shoulders, arms, or hands. 

In April 1998, the veteran submitted a claim for service 
connection for a bilateral shoulder disorder affecting both 
arms and hands.  He contended that those problems were the 
result of his service-connected cervical herniated disc at 
C5-6.  By an October 1998 rating decision, the veteran's 
claim for service connection was denied and this appeal 
followed.  

The veteran's service medical records show that in April and 
May 1984, he was seen for complaints of left shoulder and 
neck pain.  In addition, the veteran reported experiencing 
tingling down to his elbow.  He was initially diagnosed with 
a left trapezius strain.  In March 1986, the veteran reported 
a two-year history of pain in his neck and left shoulder.  X-
ray results obtained in May 1986 showed that his cervical 
spine was entirely normal.  A CT scan revealed mild narrowing 
at C 5-6 and slight posterior bulging of disc material.  The 
veteran was also seen in July 1986 for complaints of pain and 
stiffness radiating down his left arm from his neck.  He was 
diagnosed with cervical disc syndrome.  

Following his discharge from service, VA clinical treatment 
records dating from August 1986 through January 1999 show 
that the veteran continued to complain of experiencing left 
shoulder and neck pain beginning shortly after his discharge 
until approximately May 1993.  In October 1986, the veteran 
was seen for complaints of what was characterized as C5-6 
radiculopathy on the left side.  He complained generally of 
soreness in his left shoulder with "tingling" sensations in 
his left hand.  Such complaints continued on an intermittent 
basis afterwards, and in January 1991, he complained of 
experiencing left arm weakness and numbness since 1982.  

A treatment record dated in April 1993 shows that the veteran 
complained of pain in his left shoulder with decreased range 
of motion and strength in that shoulder.  His diagnoses 
included cervical disc disease with cervical radiculopathy, 
and he was treated with traction to relieve his pain.  A 
cervical spine X-ray examination was conducted in May 1993, 
and the veteran was shown to have anterior and posterior 
osteophytes with minimal encroachment of the foramina at C4-5 
and C5-6 bilaterally.  He was diagnosed with degenerative 
joint disease, and treatment consisting of intermittent 
cervical traction was continued.  The remaining treatment 
records do not reflect any specific complaints of pain or 
weakness in the arms after May 1993.  However, in April 1998, 
the veteran did indicate that he experienced generalized back 
pain, and he was issued a TENS unit for cervical disc 
disease.  He also reported that he experienced radiating pain 
in his shoulders, arms or back as a result of his cervical 
herniated disc.  The records do not disclose any specific 
complaints relating to or treatment for the veteran's right 
shoulder, right arm, or right hand.  

In January 1999, the veteran underwent a VA rating 
examination in which he complained of ongoing problems with 
pain and stiffness in his neck.  The report of that 
examination does not show that the veteran gave any specific 
complaints involving his shoulders, arms, or hands.  The 
examiner noted that the veteran reported that pain resulting 
from the cervical herniated disc radiated into the upper back 
and arms.  However, he did not offer any other findings 
specific to the shoulders, arms, or hands, and did not 
otherwise indicate that the veteran had any identifiable 
disorders in these areas.  The examiner concluded with a 
diagnosis of degenerative joint disease of the cervical 
spine.  

The Board has evaluated the foregoing, and concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for a bilateral shoulder disorder 
affecting both arms and hands, to include as secondary to his 
service-connected cervical herniated disc at C5-6.  The 
service medical records show that the veteran complained of 
experiencing left shoulder pain, and such complaints were 
taken into consideration at the time service connection was 
initially granted for the veteran's cervical herniated disc 
disability.  At that time, there was no separate diagnosis 
regarding the veteran's subjective complaints involving his 
left shoulder, including the report of the September 1986 VA 
examination.  In addition, the Board recognizes that the 
contemporaneous clinical treatment records show that the 
veteran was diagnosed with cervical herniated disc at C5-6 
with radiculopathy or with degenerative disc disease of the 
cervical spine with radiculopathy.  He has not, however, been 
shown to have been diagnosed with any separate chronic 
disability involving his shoulders, arms, or hands.  

The radiculopathy noted in the clinical treatment records 
appears to be considered to be a part of the veteran's 
service-connected cervical herniated disc at C5-6.  To the 
extent that the veteran's left arm or left shoulder is 
symptomatic, such symptoms have not been shown by competent 
medical evidence to represent a separate disability, but 
rather are a component of the service-connected disability.  
Moreover, the Board observes that the record fails to 
disclose any specific complaint or treatment relating to a 
chronic disorder of the right shoulder, arm, or hand.  The 
Board finds no medical evidence to show that the veteran has 
a separate chronic disability involving the shoulders, arms, 
or hands.  

The report of the most recent VA rating examination of 
January 1999 included the examiner's observation that the 
veteran had pain radiating into his upper back and arms, but 
did not include any opinion with respect to the veteran's 
shoulders or otherwise contain a diagnosis of a disorder with 
respect to the veteran's shoulders, arms, or hands.  In this 
regard, the Board observes that without a diagnosed or 
identifiable underlying condition, pain does not, in and of 
itself, constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  Absent such a medical diagnosis or opinion of a 
present disability incurred as a result of the veteran's 
service-connected cervical spine disability, the veteran's 
claim is not well grounded, and must be denied on that basis.  

In addition, lay statements by the veteran that he currently 
suffers from a bilateral shoulder disorder affecting both the 
arms and hands, which was incurred as a result of his 
service-connected cervical herniated disc, do not constitute 
medical evidence.  As a lay person, lacking in medical 
training and expertise, the veteran is not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  What is missing 
in this case, is a medical opinion, supported by medical 
evidence and a plausible rationale, that the veteran 
currently suffers from a separate bilateral shoulder disorder 
affecting both the arms and hands, that was incurred as a 
result of his service-connected cervical herniated disc 
disability or otherwise as a result of his active service.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a bilateral shoulder disorder affecting both 
the arms and hands, to include as secondary to his service-
connected cervical herniated disc disability.  The Board has 
not been made aware of any additional relevant evidence which 
is available which could serve to well ground the veteran's 
claim.  In the absence of a well-grounded claim, the VA has 
no duty to assist the veteran in the development of evidence 
with respect to that claim.  See 38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  
The Board also views its discussion as sufficient to inform 
the veteran of the evidence necessary to complete a well-
grounded claim for service connection for a bilateral 
shoulder disorder affecting both the arms and hands, to 
include as secondary to his service-connected cervical 
herniated disc at C5-6.  

II.  Increased Rating

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), and if so, whether the VA 
has properly assisted him in the development of his claim.  
The veteran and his representative claim he is entitled to an 
increased rating for his cervical herniated disc.  The 
veteran contends he has pain with limitation of motion and 
increased degenerative changes.  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 (1992).  
Accordingly, the Board finds that the veteran has presented a 
claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, and reports of VA 
rating examinations.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See 38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity adhesions, defective innervation, or other 
pathology, and evidenced by visible behavior or the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999).  Under DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995), the Board, in addition to applying the 
schedular criteria, may consider granting a higher evaluation 
in certain cases in which functional loss due to pain is 
demonstrated.  

The veteran's service medical records show that he complained 
of experiencing left shoulder and neck pain, and was 
diagnosed with a left trapezius strain with tingling to the 
left elbow.  Later, he complained of experiencing pain and 
stiffness down his left arm from his neck, and was diagnosed 
with cervical spine syndrome.  X-rays conducted in service 
showed an essentially normal cervical spine without any 
significant arthritis indicated.  Service connection for a 
cervical herniated disc at C5-6 was granted by an October 
1986 rating decision, and a 10 percent evaluation was 
assigned, effective from July 24, 1986.  The October 1986 
rating decision was based upon the veteran's service medical 
records and the report of a September 1986 rating examination 
showing a full range of motion at the cervical spine, and 
complaints of parathesias in the left forearm and pain in the 
left shoulder.  That rating examination concluded with a 
diagnosis of a ruptured intervertebral disc at C5-6.  

In April 1998, the veteran submitted a claim for an increased 
rating for his service-connected cervical herniated disc 
disability, contending that he had decreased range of motion 
and increased pain.  His claim was denied by an October 1998 
rating decision.  This appeal followed.  

In support of his claim for an increased rating, the veteran 
submitted contemporaneous VA treatment records dating from 
August 1986 through January 1999.  Those records show that he 
was seen periodically for complaints involving his service-
connected cervical spine disability through May 1993.  In 
January 1987, the veteran was admitted to a VA Medical Center 
(VAMC) with complaints of decreased sensation and paresthesia 
in the left thumb, index finger, and radial aspect of the 
left forearm with aching pain in the left posterior deltoid, 
and sharp pain in the left trapezius.  The pain increased 
with neck motion.  The veteran was being considered for 
possible surgery at that time.  The veteran was shown to have 
some limitation of motion due to pain, and was thought to 
have a herniated nucleus pulposus at C4, 5, and 6 with 
radicular symptoms and neck pain.  The veteran underwent CT 
scans and myelograms which showed an area of slight stenosis 
and bony impingement at C5-6.  X-rays showed well-maintained 
disc space, and mild degenerative joint disease was 
indicated.  However, a diskogram performed at that location 
failed to disclose any abnormalities, and the veteran was 
subsequently discharged from treatment.  

Clinical treatment records and examination reports dated in 
February and August 1987 show that the veteran complained of 
increasing pain at C5-6, and while he does not appear to have 
any loss of range of motion, he was noted to have 
radiculopathy and bilateral distal median neuropathy.  The 
remaining treatment records generally showed that the veteran 
had anterior and posterior osteophytes with minimal 
encroachment of the foramina at C4-5 and C5-6.  The veteran 
continued to complain periodically of experiencing pain in 
his neck and left shoulder, and in April 1993 he was 
diagnosed with cervical disc disease with cervical 
radiculopathy.  The veteran's treatment consisted of 
intermittent traction to relieve his pain.  In addition, TENS 
units were issued at that time.  After May 1993, the records 
do not show any specific complaints, but in April 1998 he 
requested that he be issued another TENS unit because he 
stated that he had previously used such units with good 
results.  Pursuant to the veteran's request, a TENS unit was 
issued in May 1998.  

The veteran underwent a VA rating examination in January 
1999.  The report of that examination shows that the veteran 
indicated that his cervical herniated disc disability had 
been an ongoing problem.  He reported that his disability was 
manifested by pain and stiffness in his neck, and he 
indicated that a recently issued TENS unit was helpful in 
relieving his symptoms.  He used it approximately 3 days and 
was off it for 3 days.  The examiner noted that the veteran's 
symptoms were chronic, but that the veteran's disability did 
not require him to use any crutches, braces, or canes.  He 
also observed that the veteran's disability did not interfere 
with the veteran's usual occupation or daily activities.  On 
examination, the veteran had 30 degrees of flexion and 
extension, lateral flexion to 20 degrees bilaterally, and 45 
degrees of bilateral rotation.  The examiner observed that 
there was pain throughout the range of motion of the cervical 
spine, which was more pronounced at the extremes of range of 
motion.  In addition, there was pain to palpation over the 
spine in the paraspinal muscles, and pain radiating into the 
back and arms.  The veteran complained of discomfort and 
there was guarding on motion.  The musculature of the back 
was described as good and no spasm was reported.  There were 
no fixed or postural deformities.  X-rays showed that there 
was no demonstrable fracture deformity.  Marginal osteophytes 
were noted at C4, C5, and C6.  There was narrowing of the C5-
6 vertebral interspace, foraminal narrowing at C4-5, and C5-
6, most prominently on the right side at C5-6.  The examiner 
concluded with his impression of degenerative changes of the 
cervical spine with progression since May 1993.  

The veteran's disability has been found to involve 
symptomatology most consistent with intervertebral disc 
syndrome, and accordingly has been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).  Under that diagnostic 
code, mild intervertebral disc syndrome warrants assignment 
of a 10 percent evaluation.  A 20 percent evaluation is 
contemplated for moderate, recurring attacks of 
intervertebral disc syndrome, and severe recurring attacks 
with intermittent relief warrant assignment of a 40 percent 
evaluation.  A 60 percent evaluation, the highest rating 
available under Diagnostic Code 5293, is contemplated for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Id.  Further, under 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(1999), a 10 percent evaluation is assigned for slight 
limitation of motion of the cervical spine, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 30 percent evaluation is assigned for severe limitation of 
motion.  In addition, under 38 C.F.R. § 4.7 (1999), where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  

The Board has reviewed the foregoing, and concludes that with 
the resolution of all reasonable doubt in the veteran's 
favor, the evidence more nearly approximates the criteria for 
assignment of an increased 20 percent evaluation for the 
veteran's cervical herniated disc at C5-6.  However, the 
Board also observes that the veteran's objectively 
demonstrated symptomatology does not approximate the criteria 
for assignment of an evaluation in excess of 20 percent under 
any applicable diagnostic code.  With respect to limitation 
of motion, the examination results show that the veteran has 
experienced pain on motion which is more pronounced at the 
extremes of motion.  He has complained of experiencing pain 
associated with the cervical herniated disc at C5-6 which 
radiates into his left shoulder, but such does not appear to 
have resulted in any additional disability.  

The examiner who conducted the most recent VA rating 
examination of January 1999 observed that the veteran 
experienced pain in his cervical spine on motion which was 
more pronounced at the extremes of range of motion.  In 
addition, the veteran was noted to experience radiating pain 
into his back and arms.  The examiner also reported there was 
no interference with the veteran's usual occupational and 
daily activities.  The Board concludes, however, that by 
taking the provisions of 38 C.F.R. §§ 4.40 and 4.45 into 
consideration, with the veteran's subjective complaints and 
the objective findings in conjunction with either Diagnostic 
Code 5290 or 5293, the veteran's symptomatology more nearly 
approximates the criteria for assignment of an increased 20 
percent evaluation.  See 38 C.F.R. § 4.7; DeLuca, supra.  

In that regard, the Board notes that in the past the veteran 
had been shown to have no more than slight limitation of 
motion in his cervical spine and complaints of experiencing 
radiating pain into his left shoulder and arm.  Such 
symptomatology had been taken into consideration at the time 
his cervical spine disorder was initially rated as 10 percent 
disabling in October 1986 and when the rating was continued 
in July 1987.  However, the Board observes that inasmuch as 
the veteran is currently shown to experience pain throughout 
his range of motion, more pronounced at the extreme ranges of 
motion, and that as he is currently using a TENS unit for 
pain relief, the Board finds that the veteran's 
symptomatology now exceeds what would appear to be considered 
slight and more nearly approximates the criteria for a 20 
percent evaluation.

However, in reaching the decision to assign a higher, 20 
percent evaluation for the veteran's cervical herniated disc 
at C5-6, the Board recognizes that the veteran's objectively 
demonstrated symptomatology does not exceed the criteria to 
be characterized as "moderate recurring attacks" of 
intervertebral disc syndrome, or that his limitation of 
motion could be characterized as more than "moderate."  
Indeed, it is not clear that he has actually experienced any 
additional disability resulting from his complaints of 
increased radiating pain, although the examiner did note that 
the X-ray results showed that the veteran's degenerative 
changes had progressed since May 1993.  In any event, after 
carefully weighing all of the objective medical evidence, 
particularly taking into consideration the potential effects 
of functional limitation due to pain, the veteran's 
subjective complaints and by resolving all reasonable doubt 
in favor of the veteran, the Board concludes that the 
veteran's symptomatology more nearly approximates the 
criteria for assignment of a 20 percent rating under 
Diagnostic Code 5293.  See generally 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-06; and Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The potential application of Title 38 of the Code of Federal 
Regulations (1999), in addition to the provisions of 
38 C.F.R. § 3.321(b)(1) (1999), have been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board notes the veteran's contentions that the severity of 
his service-connected cervical herniated disc at C5-6 
warrants an increased rating and his subjective complaints 
were carefully considered in determining that he was entitled 
to an increased 20 percent rating.  However, there has been 
no showing that the disability under consideration, cervical 
herniated disc at C5-6, is more than moderate or has caused 
marked interference with employment, has necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the regular schedular standards.  The Board 
recognizes that the veteran was seen periodically for 
treatment for his cervical spine disability through May 1993, 
that he continued to present with episodic general complaints 
regarding neck pain thereafter, and that he currently uses a 
TENS unit.  Even so, he has not been treated for his service-
connected disability on an in-patient basis since January 
1987, and the examiner who conducted the January 1999 VA 
rating examination specifically noted that his cervical spine 
disability did not affect the veteran's usual occupation or 
daily activities. Indeed, the percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Therefore, in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted 
here.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral shoulder condition 
affecting the arms and hands, to include as secondary to 
service-connected cervical herniated disc at C5-6, is denied.  

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of a 20 percent 
evaluation for the veteran's cervical herniated disc at C5-6 
is granted.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

